Case 1:18-cv-00993-RA-SLC Document 98-2 Filed 08/13/20 Page 1 of 1
Gmail ~ «-Case ~--18 CV----0993 Trombetta vs Novicin and Seipoe! 8/12/20, 10:87 Ar

mM Gmail Annamarie Trombetta <atrombettaart@gmail.com>

--Case ---18 CV----0993 Trombetta vs Novicin and Seippel
2 messages

Annamarie Trombetta <atrombettaart@gmail.com> Mon, Aug 10, 2020 at 10:59 AM
To: Amie Lutzker <arnie@lutzker.com>, will@worthpoint.com, support@worthpoint.com

Lutzker & Lutzker LLP
1233 20th Street

NM Suite 703
Washington, DC 20036
August 7, 2020

Mr. Lutzker, Mr. Seippel

As the Pro Hac Vice Attorney for Will Seipple and WorthPoint Corporation | am contacting you regarding the service of the
Summons and Complaint in
case 18 cv-0993-R.A.-SLC in the United States Federal Court Souther District Court of New York.

J trust at this time you have reviewed the responses submitted on August 4, 2020 by Plaintiff Annamarie Trombetta.

The unprecedented court closures in the state of New York and Georgia due to the Covid-19 pandemic and the issuance of the
Summons

that were to accompany the Amended Complaint were not possible to obtain in May 2020.

Pursuant to Rule 4 I am requesting that the attached two Waivers of the service of Summons be reviewed and signed . Pleasc
review the “Operative Complaint dated February 21. 2020 with the attached waivers.
(d) Warving Service.
(1) Requesting a Waiver. An individual, corporation, or association that is subject to service under Rule 4(e), (f), or (h) has a
duty to avoid unnecessary expenses of serving the summons. The plaintiff may notify such a defendant that an action has been
commenced and request that the defendant waive service of a summons, The notice and request must:

(A) be in writing and be addressed:
(i) to the individual defendant; or

(ii) for a defendant subject to service under Rule 4(h), to an officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive service of process;
(B) name the court where the complaint was filed:

(C) be accompanied by a copy of the complaint, 2 copies of the waiver form appended to this Rule 4, and a prepaid means
for returning the

form;
(D) inform the defendant, using the form appended to this Rule 4, of the consequences of waiving and not waiving service;
(E) state the date when the request is sent:

(F) give the defendant a reasonable time of at least 30 days after the request was sent—or at least 60 days if sent to the
defendant outside any judicial district of the United States—to return the waiver: and

Mitps//mail. google.com/mail/u/O?ik=(dI5306Hesviewept&search=...59-a%3Al7$39180/57 2163.392028simolamsg-a%3Ar-899424084729880577 Page 10f 3
